John L. Reizian Vice President and Associate General Counsel The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103-1105 Telephone: (860) 466-1539 Facsimile: (860) 466-2550 John.Reizian@LFG.com VIA EDGAR July 17, 2013 Mr. Sonny Oh Office of Insurance Products Division of Investment Management Securities and Exchange Commission Room 8634; Mail Stop 8629 treet, N. E. Washington, DC20549-0506 Re:Lincoln Life Flexible Premium Variable Life Account S (the “Account”) The Lincoln National Life Insurance Company (“Lincoln”) File No. 333-125790; 811-09241; CIK: 0001080299 Post-Effective Amendment No. 20, Form N-6, Rule 485(a) Dear Mr. Oh: Per our conversation, the attached Earnings Stabilization Rider has been amended to reflect the policy basis vs. case basis for benefit determinations.It has been marked against the previous version provided. Should you have any questions or comments with regard to this filing, please contact me at (860) 466-1539. Sincerely, /s/ John L. Reizian John L. Reizian Vice President and Associate General Counsel The Lincoln National Life Insurance Company: Lincoln Life Flexible Premium Variable Life Account S Supplement Dated June 20, 2013 To the Product Prospectus dated May 1, 2012 for: Lincoln Corporate Commitment® VUL This Supplement to your Lincoln Corporate Commitment® VUL prospectuses describes a new optional rider, the Earnings Stabilization Rider, will be available to policies issued on or after , subject to state availability.This rider is available only to new purchasers of the Policy and not to current owners.This rider is designed to help stabilize the Surrender Value of your Policy. The Earnings Stabilization Rider, if selected, must be elected at the time you purchase your Policy and may not be added at a later date.Please also note that certain terms used in this supplement are defined within the sentences where they appear or in the relevant provisions of the prospectus. Please refer to the May 1, 2013 prospectus for a discussion of all other provisions of your Policy that are not discussed in this supplement. * Accordingly, the prospectus dated May 1, 2013 is being amended as follows (in order of how these respective sections appear in the prospectus): Changes to “YOUR INSURANCE POLICY”, sub-section “Riders” The following provision has been added to the “Riders” sub-section Earnings Stabilization Rider: The Policy can be issued with an Earnings Stabilization Rider (“ESR”) at no additional charge.It must be elected at application and may not be available on all policies.Availability of this rider is subject to underwriting requirements and may not be elected if you have elected the Adjustable Benefit Enhancement Rider, Customized Benefit Enhancement Rider or the Surrender Value and Loan Spread Enhancement Rider. This rider provides an Earnings Stabilization Enhancement which is an amount that will be added to the Surrender Value provided under your Policy upon an Eligible Surrender.The Earnings Stabilization Enhancement is available only within the first 10 Policy Years after the Case Date shown on your Rider Specification page of your Policy.An “Eligible Surrender” is a full surrender of the Policy.Partial surrenders and withdrawals of less than the full amount of your Policy are not Eligible surrenders.Please note that a full surrender in the course of an exchange of policies pursuant to Section 1035 of the Internal Revenue Code also is not an Eligible Surrender, unless you reside in a state where such an exception is not allowed.The Earnings Stabilization Enhancement is not an amount or value used when determining whether a Policy will Lapse or in calculating amounts available for Policy loans or partial surrenders.Also, if you cancel the Policy during the Right To Examine period, the Earnings Stabilization Enhancement is not payable. Under the terms of the rider, in determining the amount of your Surrender Proceeds, in lieu of the Surrender Value as described in your Policy, we will pay an amount equal to: 1. The Surrender Value on the date of the Eligible Surrender; plus 2. The Earnings Stabilization Enhancement, if any. The Earnings Stabilization Enhancement is calculated each calendar day and is the lesser of (a) or (b), multiplied by (c) where: (a)is the Target Enhancement Amount. (b)is the Maximum Enhancement Amount. (c)is the Earnings Stabilization Multiplier. How we derive the Target Enhancement Amount and the Maximum Enhancement Amount is described below: (a) The Target Enhancement amount is equal to the Target Surrender Value less the Accumulation Value of your Policy and is guaranteed never to be less than zero.To calculate the Target Enhancement Amount, we first determine the Target Surrender Value.On the Policy Date, the Target Surrender Value is equal to the initial premium paid.Thereafter, on each calendar day, the Target Surrender Value will be calculated as (1), plus (2), minus (3), plus (4), where: is the Target Surrender Value as of the prior Monthly Anniversary Day. is the sum of all premiums received since the prior Monthly Anniversary Day. is the sum of any partial surrenders since the prior Monthly Anniversary Day. is daily equivalent interest on items (1) and (2) and (3) calculated using the Target Yield Rate as shown on the Rider Specification Pages. (b)To calculate the Maximum Enhancement Amount, we first determine the Maximum Enhancement Premium.The Maximum Enhancement Premium for any given year is calculated as the lesser of (1) or (2) where: is the sum of the premiums paid during the Policy Year less the sum of any partial surrenders during the Policy Year. is the Target Premium for the Policy Year; multiplied by the ratio of the Target Specified Amount to the Basic Policy Specified Amount of your Policy. Once the Maximum Enhancement Premium is determined, we can calculate the Maximum Enhancement Amount.This amount is calculated each calendar day during the first Policy Year as (1) multiplied by (2) where: is the Maximum Enhancement Premium. is the applicable Maximum Enhancement Rate, as shown on the Rider Specification Pages. Thereafter, in each subsequent Policy Year the Maximum Enhancement Amount is calculated each calendar day while this Rider is in effect, as the sum of (1) plus (2), multiplied by (3) where: is the Maximum Enhancement Premium. is the cumulative Maximum Enhancement Premiums for each previous Policy Year. is the applicable Maximum Enhancement Rate. If a term insurance rider is attached to your Policy and in effect, the Maximum Enhancement Amount in any Policy Year will also be multiplied by the Term Blend Adjustment Factor.The Term Blend Adjustment Factor is determined at issue and may change as the result of increases, decreases and partial withdrawals.The Term Blend Adjustment Factor will equal (1) multiplied by (2) plus (3) where: is the ratio of the Base Policy Specified Amount to the Target Specified Amount of your Policy, as shown on the Policy Specification page. is 0.25 is 0.75 The Term Blend Adjustment Factor is equal to 1.0 if no term insurance rider is attached to the policy or if the term insurance rider on the policy has been terminated after issue. (c)To calculate the Earnings Stabilization Multiplier, we first determine the current values of the following three investment allocations for each policy under the Case in the Policy: the Fixed Account; money market Sub-Accounts; and non-money market Sub-Accounts. We then take the sum of the cumulative current values invested in each investment allocation noted above to determine the Net Accumulation Value of the Case Policy.Once the Net Accumulation Value of the Case Policy is determined, we then calculate the Daily Stabilization Factor applicable each policy under the Case to the Policy. The Daily Stabilization Factor is calculated daily on each calendar day as (1) minus (2) multiplied by (3), where: is 1. is 1 minus the Earnings Stabilization Multiplier Floor Rate. is the sum oftheFixed Account and money market Sub-Account values for the Case of the Policy divided by the Net Accumulation Value of the Case. Once the Daily Stabilization Factor is determined, we then calculate the Earnings Stabilization Multiplier as follows: In the first Policy Year, the Earnings Stabilization Multiplier is calculated on a daily basis as the sum of all Daily Stabilization Factors since the Policy Date divided by the sum of the number of calendar days since the Policy Date.Thereafter, in each subsequent Policy Year the Earnings Stabilization Multiplier is calculated on a daily basis as the sum of the previous 365 Daily Stabilization Factors divided by 365. As noted above, in determining the Earnings Stabilization Enhancement we consider whether or not you have elected a Term Insurance Rider.According, assuming you effect an Eligible Surrender: For Policies without a Term Insurance Rider.The following example demonstrates a hypothetical “Earnings Stabilization Enhancement” calculation for the first policy year for a Policy without a term insurance rider. Sample Policy: Insured: Male, Standard Non-tobacco, age 40 Base Policy Specified Amount: $750,000 Premium Paid: $25,000 Target Premium: $30,279.95 Ending Accumulation Value: $22,000 Cumulative Target Yield Rate: 5.0% Maximum Enhancement Rate: 16.0% Earnings Stabilization Multiplier: .80 As described above, in order to calculate the Target Enhancement Amount, the Target Surrender Value must be calculated, first. For the sample policy shown above, at the end of year 1, the Target Surrender Value is calculated as (a) plus (b) minus (c) plus (d), where; (a)Target Surrender Value: $0 (b)Premiums received: $25,000 (c)Any partial surrender: $0 (d)Daily equivalent interest on items (a) and (b) calculated using the Cumulative Target Yield Rate thatis shown on the Specification Pages included with your Policy: 5% This results in a Target Surrender Value at the end of Policy Year 1 to be $26,250. The Target Enhancement Amount can now be calculated as the Target Surrender Value less the Ending Accumulation Value. Therefore, the Target Enhancement Amount is equal to $26,250 - $22,000 $4,250. We calculate the Maximum Enhancement Amount which is calculated as (a) multiplied by (b), where: (a)the Maximum Enhancement Premium which is equal to the lesser of: (i)the sum of the premiums paid during the Policy Year; less the sum of any partial surrenders during the Policy Year: $25,000 – $0 $25,000 (ii) the Target Premium for the Policy Year multiplied by (Total Specified Amount/Base Specified Amount): $30,279.95 multiplied by ($750,000 / $750,000) $30,279.95; and (b)the applicable Maximum Enhancement Rate: 16.0% 0.16 Thus, the results is a Maximum Enhancement Amount $25,000 x 0.16 or $4,000 Accordingly, the Earnings Stabilization Enhancement at the end of year 1 is calculated as (a) times the lesser of (b) or (c): (a) Earnings Stabilization Multiplier 0.80; (b) Target Enhancement Amount $4,250; and (c) Maximum Enhancement Amount $4,000 Thus, the Earnings Stabilization Enhancement for year 1 is (0.80 x $4,000) $3,200 The ending Surrender Value can now be calculated as the ending Accumulation Value for year 1 ($22,000) plus the applicable Earnings Stabilization Enhancement ($3,200) which equals $25,200. For Policies with a Term Insurance Rider: The following example demonstrates a hypothetical “Earnings Stabilization Enhancement” calculation for the first policy year for a Policy with a term insurance rider. Sample Policy: Insured: Male, Standard Non-tobacco, age 40 Base Policy Specified Amount: $750,000 Term Policy Specified Amount: $250,000 Premium Paid: $25,000 Target Premium: $30,279.95 Ending Accumulation Value: $22,000 Cumulative Target Yield Rate: 5.0% Maximum Enhancement Rate: 16.0% Earnings Stabilization Multiplier: 0.80 As described above, in order to calculate the Target Enhancement Amount, the current Target Surrender Value must be calculated, first. For the sample policy shown above, at the end of year 1, the Target Surrender Value is calculated as (a) plus (b) minus (c) plus (d), where; (a)Target Surrender Value as of the Inception Date $0 (b)All premiums received in the first Policy Year : $25,000 (c) Any partial surrenders in the first Policy Year: $0 (d) Daily equivalent interest on items (a) and (b) and (c) calculated using the Cumulative Target Yield Rate that is shown on the Specification Pages included with your Policy: 5%, This results in a Target Surrender Value at the end of Policy Year 1 to be $26,250. The Target Enhancement Amount can now be calculated as the Target Surrender Value less the Ending Accumulation Value. Therefore, the Target Enhancement Amount is equal to $26,250 - $22,000 $4,250. We calculate the Maximum Enhancement Amount which is calculated as (a) multiplied by (b) multiplied by (c), where: (a)the Maximum Enhancement Premium which is equal to the lesser of: (i)the sum of the premiums paid during the Policy Year; less the sum of any partial surrenders during the Policy Year: $25,000 – $0 $25,000 (ii) the Target Premium for the Policy Year multiplied by (Total Specified Amount/Base Specified Amount): $30,279.95 ($1,000,000 / $750,000) $40,373.27; and (b)the applicable Maximum Enhancement Rate: 16.0% 0.16 (c)the Term Blend Adjustment Factor multiplied by (Base Specified Amount/Total Specified Amount):0.75 +0.25 multiplied by (750,000/1,000,000) 0.9375 Thus, the Maximum Enhancement Amount $25,000 x 0.16 or $3,750 Accordingly, the Earnings Stabilization Enhancement at the end of year 1 is calculated as (a) times the lesser of (b) or (c): (a) Earnings Stabilization Multiplier 0.80; (b) Target Enhancement Amount $4,250; and (c) Maximum Enhancement Amount $3,750 Thus, the Earnings Stabilization Enhancement for year 1 is (0.80 * $3,750) $3,000 The ending Surrender Value can now be calculated as the ending Accumulation Value for year 1 ($22,000) plus the applicable Earnings Stabilization Enhancement ($3,000) which equals $25,000. Additional terms to consider: If the Insured dies while the rider is In Force, the Death Benefit Proceeds payable will be equal to the greater of: 1. The amount determined under the Death Benefit Option in effect at the time of the Insured's death less any Indebtedness and overdue deductions calculated as of the Insured’s date of death; or 2. An amount equal to the Accumulation Value of the policy plus any applicable Earnings Stabilization Enhancement available under this Rider on the date of death, multiplied by the applicable percentage shown in the Corridor Percentages Table of the Policy Specifications, less any Indebtedness and overdue deductions as of the Insured’s date of death. In order to receive the full Surrender Value and the Earnings Stabilization Enhancement, you must provide us with six months advance notice in writing of yourintent to surrender.If you request a full surrender without the six months advance notice, you will receive the Surrender Value of your Policy and the Earnings Stabilization Enhancement will not be paid. If the policy to which the rider is attached has lapsed and is reinstated pursuant to the Reinstatement provision of the policy, the rider will also be reinstated. Please note that the Earnings Stabilization Enhancement calculated under the rider is subject to the Deferment of Payments provision of the policy to which the rider is attached.
